Per Curiam:
The order does not conform to section 561 of the Code of Civil Procedure, in that it does not direct the defendant to be held in bail in a specified sum. However, this is one of the defects that may be cured under section 723 of the Code of Civil Procedure. Therefore, the order appealed from should be modified by striking out the words “ with interest from the 10th day of September, 1918,” from the order of arrest, and as so modified, the order should be affirmed, with costs to the respondent. Present — Clarke, P. J., Laughlin, Dowling, Page and Merrell, JJ. Order modified as stated in opinion, and as modified affirmed, with ten dollars costs and disbursements to respondent.